Case 3:16-cv-01735-D Document 460 Filed 07/17/19     Page 1 of 25 PageID 12323


                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

SECURITIES AND EXCHANGE             §
COMMISSION,                         §
                                    §
                     Plaintiff,     §
                                    §   Civil Action No. 3:16-CV-1735-D
vs.                                 §
                                    §
CHRISTOPHER A. FAULKNER, et al.,    §
                                    §
                     Defendants.    §


             RECEIVER’S OMNIBUS RESPONSE TO OBJECTIONS
             TO RECEIVER’S PROPOSED PLAN OF DISTRIBUTION


                                         THE TAYLOR LAW OFFICES, PC
                                         Thomas L. Taylor III, Receiver
                                         Texas Bar: 19733700
                                         taylor@tltaylorlaw.com
                                         245 West 18th Street
                                         Houston, Texas 77008
                                         Tel: 713.626.5300
                                         Fax: 713.402.6154

                                         GOFORTH LAW, PLLC
                                         Andrew M. Goforth
                                         Texas Bar: 24076405
                                         andrew@goforth.law
                                         7614 Fairdale Lane
                                         Houston, Texas 77063
                                         Tel: (713) 464-2263
                                         Fax: (713) 583-1762
                                         COUNSEL FOR RECEIVER
 Case 3:16-cv-01735-D Document 460 Filed 07/17/19                                             Page 2 of 25 PageID 12324


                                                   TABLE OF CONTENTS

TABLE OF CONTENTS .............................................................................................................. i

TABLE OF AUTHORITIES ....................................................................................................... ii

I. Preliminary Statement............................................................................................................ 2

II. Response to the Royalty Class Objections and Conveyance Objections ........................... 2

     A. The Royalty Interest Investors and the Working Interest Investors are
        Similarly Situated.............................................................................................................. 3

          1. The “mindsets” of Investor Claimants in purchasing Breitling securities do not
             differentiate them from other defrauded investors because the funds of all types
             of investors were comingled in Breitling accounts ....................................................... 3

          2. A tracing-based distribution plan will cause an inequitable result, elevating
             certain Investor Claimants to the detriment of others based merely on the
             actions of the defrauders............................................................................................... 5

          3. Any tax-related benefits obtained by the working interest investors are not
             sufficient to support having separate classes of claimants, and can be accounted
             for in calculating these investors’ net out-of-pocket losses .......................................... 8

          4. If Claimants are Separated into Classes, More Than Two Classes Would be
             Necessary .................................................................................................................... 10

     B. Invalidating the Conveyances of Royalty Interests to Certain Investors is
        Necessary to Liquidate those Assets and is the Most Equitable Solution for All
        Investor Claimants .......................................................................................................... 11

III. Response to the Working Interest Class Objection ........................................................... 15

IV. Response to the Carole Faulkner Objection....................................................................... 17

V. Conclusion ............................................................................................................................. 19




RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS

                                                                      i
 Case 3:16-cv-01735-D Document 460 Filed 07/17/19                                        Page 3 of 25 PageID 12325


                                             TABLE OF AUTHORITIES

Cases

CFTC v. PrivateFX Global One,
    778 F.Supp. 2d 775 (S.D. Tex. 2011) ........................................................................... 2, 7, 8

Cunningham v. Brown,
    265 U.S. 1, 44 S. Ct. 424, 68 L. Ed. 873 (1924) ................................................................... 3

SEC v. Credit Bancorp, Ltd.,
     290 F.3d 80 (2d Cir. 2002).................................................................................................... 3

SEC v. Faulkner,
    No. 16-CV-1735-D, 2018 WL 4362729 (N.D. Tex. Sept. 12, 2018) ................................. 17

SEC v. Faulkner,
    No. 16-CV-1735-D (N.D. Tex. Oct. 29, 2018) .................................................................. 18

SEC v. Faulkner,
    No. 16-CV-1735-D (N.D. Tex. Nov. 13, 2018) ................................................................. 18

SEC v. Faulkner,
    No. 16-CV-1735-D (N.D. Tex. Feb. 25, 2019) ............................................................ 17, 19

SEC v. Forex Asset Mgmt. LLC,
    242 F.3d 325 (5th Cir. 2001) ............................................................................................ 6, 8

SEC v. Wealth Mgmt. LLC,
     628 F.3d 323 (7th Cir. 2010) ................................................................................................ 3

United States v. 13328 and 13324 State Highway 75 North,
     89 F.3d 551 (9th Cir. 1996) .................................................................................................. 3

United States v. Davis,
     226 F.3d 346 (5th Cir. 2000) ........................................................................................ 17, 19

United States v. Durham,
     86 F.3d 70 (5th Cir. 1996) ...................................................................................... 6, 7, 8, 11

United States v. Moore,
     27 F.3d 969 (4th Cir. 1994) ............................................................................................... 17


RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS

                                                                  ii
 Case 3:16-cv-01735-D Document 460 Filed 07/17/19                                           Page 4 of 25 PageID 12326


United States v. Ward,
     197 F.3d 1076 (11th Cir. 1999) ......................................................................................... 17



Statutes

11 U.S.C. § 541(b)(4)(B) .............................................................................................................. 14



IRS Revenue Rulings

Rev. Rul. 2009-9, 2009-14 I.R.B. 735 (April 6, 2009) ................................................................... 9

Rev. Rul. 2009-20, 2009 I.R.B. Lexis 141 .................................................................................. 9




RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS

                                                                   iii
    Case 3:16-cv-01735-D Document 460 Filed 07/17/19                          Page 5 of 25 PageID 12327


           Thomas L. Taylor III (“Receiver”), Court-appointed temporary receiver in the above-

entitled action (“Enforcement Action”), respectfully files this Omnibus Response (“Response”) to

various objections by potential Investor Claimants1 (collectively, the “Objections”)2 to the

Receiver’s February 25, 2019 Motion to (1) approve the Receiver’s proposed plan for the ultimate

distribution of Receivership Assets (the “Plan”) and (2) establish procedures to determine and

disallow final claims against the Receivership (ECF No. 406) (“Motion”)3, and Receiver’s

Appendix in Support (ECF No. 407) (cited to as “R_APP”).

           For the most part, the Objections fall into two categories which the Receiver will address

accordingly:4

           1) the Perry, Wohrman, Kohls Trust, Braun/Meyer, Descamps, Oelkers, and Schwimmer
              Trust Objections (the “Royalty Class Objections”), asserted by “Jericho,” “Babylon,”
              and “Joshua” royalty interest investors, who oppose the Receiver’s Plan on the grounds
              that royalty interest and working interest investors should be treated as two distinct
              claimant classes in the Receiver’s Plan, and (as asserted in the PDM Holdings and
              Braun/Meyer Objections (the “Conveyance Objections”)) that the Receiver is not
              entitled to invalidate the royalty conveyance instruments executed by Receivership
              Entities in favor of certain royalty interest investors (the “Conveyance Investors”); and

           2) the Working Interest Objection, asserted by a “White Wolf #1” working interest
              investor, who opposes the Receiver’s Plan on the basis that working interest holders in



1
    Capitalized terms not defined herein have the same meaning given to them in the Receiver’s Motion.
2
  Filed at ECF Nos. 429 (the “PDM Holdings Objection”), 436 (the “Perry Objection”), 437 (the “Wohrman
Objection”), 443 (the “Kohls Trust Objection”), 445 (the “Braun/Meyer Objection”), 447 (the “Descamps Objection”),
448 (the “Oelkers Objection”), 450 (the “Working Interest Class Objection”), and 455 (the “Schwimmer Trust
Objection”). The Receiver refers collectively to the parties who lodged the Objections as the “Objectors”.
3
 Cited to as “Mot. at _.” Citations to page numbers in the Motion refer to the page numbers in the CM/ECF System-
generated header.
4
 None of the Objectors oppose the Receiver’s requested relief with respect to (1) the use of summary proceedings to
determine final claims [Mot. at pp. 26 – 28]; (2) the notice procedures undertaken by the Receiver with respect to the
Motion [Mot. at p. 28]; (3) the Court’s setting a Claim Bar Date for the 180th day after entry of the Court’s Order
approving a plan of distribution [Mot. at p. 29]; (4) the Claims Confirmation Process through which the Receiver will
establish final claim amounts [Mot. at pp. 29 – 30]; (5) the procedures for disqualifying potential claimants [Mot. at
pp. 31 – 32]; or (6) the procedures for seeking reconveyance of assets conveyed to investors [Mot. at pp. 32 – 33].
Accordingly, these issues are not addressed herein and the Receiver submits that they are unopposed.


RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS                            PAGE 1
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                    Page 6 of 25 PageID 12328


           a “completed prospect [such as the White Wolf #1] are in a distinct class from those
           investors who do not have a completed and ongoing [working] interest.” Id. at p. 1.

       The Receiver also responds herein to the objection of Carole Faulkner, Defendant

Faulkner’s mother. ECF No. 452 (the “Carole Faulkner Objection”). In her objection, Ms. Faulkner

opposes the Receiver’s Plan on the grounds that she is entitled to funds purportedly transferred to

her by Receivership Entity Inwood Investments, Inc. (“Inwood Investments”) following the sale

of Defendant Faulkner’s residence in July 2017, but which purportedly are now in the Receiver’s

possession.


                              I.    PRELIMINARY STATEMENT

       Determining the manner through which to distribute limited assets to the victims of a

significant fraudulent scheme is never without controversy. All Investor Claimants were

victimized by Faulkner, and all have suffered significant losses. Consistent with prevailing legal

precedent, the Receiver seeks to distribute the Receivership Assets in a manner that is most

equitable to all Investor Claimants that have suffered losses from Faulkner’s fraud. The Receiver

empathizes with the Objectors and appreciates that they wish to minimize their losses from the

fraudulent scheme. However, the Receiver contends that the only distribution regime through

which all defrauded investors are treated in an equitable manner is to treat all Investor Claimants

equally, as a single class, in which each will share in the distribution based upon his or her net out-

of-pocket loss as a percentage of the total net out-of-pocket losses of all of the Investor Claimants.

See CFTC v. PrivateFX Global One, 778 F. Supp. 2d 775, 784 (S.D. Tex. 2011) (Miller, J.).


              II.   RESPONSE TO THE ROYALTY CLASS OBJECTIONS AND
                               CONVEYANCE OBJECTIONS

       The Royalty Class Objectors ask the Court to fashion a distribution plan that treats royalty

interest investors as a separate class from other investors -- particularly the working interest

RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS              PAGE 2
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                   Page 7 of 25 PageID 12329


investors. The Conveyance Objectors object to the Receiver’s proposed invalidation of

conveyances made to them from the Offering Entities, in order to liquidate those assets for the

benefit of all Investor Claimants (including the Conveyance Objectors themselves, who would

otherwise hold defective title upon which no producer would dispense royalty revenue). The Court

should overrule these Objections for the reasons detailed below.


A. The Royalty Interest Investors and the Working Interest Investors are Similarly Situated

       The Court should reject the Royalty Class Objectors’ request to place them in a separate

class from other investors because they are similarly situated vis-à-vis Faulkner’s fraudulent

scheme to all other defrauded Investor Claimants. Courts should treat similarly situated victims

similarly, under the maxim that “equality is equity.” See Mot. at 19; Basic Energy & Affiliated

Resources, 273 F.3d at 668 (approving district court’s plan to treat investors “in the same manner”

as others because “[a]s the Supreme Court noted in the original Ponzi case, such cases ‘call

strongly for the principle that equality is equity’”) (citing Cunningham v. Brown, 265 U.S. 1, 13,

44 S. Ct. 424, 427, 68 L. Ed. 873 (1924)); United States v. 13328 and 13324 State Highway 75

North, 89 F.3d 551, 553-54 (9th Cir. 1996) (approving like distributions to similarly situated

parties); SEC v. Credit Bancorp, Ltd., 290 F.3d 80, 88 – 89 (2d Cir. 2002); SEC v. Wealth Mgmt.

LLC, 628 F.3d 323, 333 (7th Cir. 2010).


   1. The “mindsets” of Investor Claimants in purchasing Breitling securities do not
      differentiate them from other defrauded investors because the funds of all types of investors
      were comingled in Breitling accounts

       The Royalty Class Objectors assert that they should be treated differently from other

investors, and particularly working interest investors, because they had a different “mindset” than

other investors when purchasing their royalty-interest securities from an Offering Entity. See ECF

Nos. 436 at 2; 437 at 2; 443 at 2; 445 at 2; 447 at 2; 448 at 1; 455 at 2 – 3. The Royalty Class

RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS          PAGE 3
    Case 3:16-cv-01735-D Document 460 Filed 07/17/19                          Page 8 of 25 PageID 12330


Objectors have provided no evidence in support of their various characterizations of the royalty

interest investors being retirees seeking only low-risk investments in or through retirement

accounts. See id. Moreover, the Royalty Class Objectors have provided no evidence that the receipt

of a purportedly documented real property interest has any bearing on the risk profile of a royalty

investment. See ECF Nos. 436 at 2; 443 at 2; 445 at 2, 4; 447 at 2; 455 at 1, 2 – 3.5 Although the

royalty interest securities sold by Offering Entities were certainly different from the working

interest securities, the purchasers of these securities are similarly situated because of, inter alia,

Faulkner’s extensive commingling of assets between and among the various Receivership Entities,

contrary to representations made to all investors in their respective offering documents.

         Some Royalty Class Objectors question whether commingling occurred. See, e.g., ECF No.

445 at 2 (“The Royalty Investors wonder whether the monies paid to Crude Royalties were indeed

commingled with any other entity”); see also id. at 3-4, 5. Others acknowledge that commingling

occurred but minimize its significance, and or do not address commingling at all. However, the

Commission established the commingling of Receivership Assets prior to the Receiver’s

appointment. See, e.g., ECF Nos. 103, 105. The Court has continued to grant relief requested by

the Receiver -- particularly with respect to the expansion of the Receivership Estate -- upon the

same evidence of commingling first presented by the Commission. See ECF Nos. 320, 418.

         The Receiver has presented substantially the same evidence of commingling in his Motion.

See Mot. at 12 – 13. This evidence establishes that extensive commingling of royalty investor

funds and working investor funds was undertaken at Faulkner’s direction. In this regard,

“[a]pproximately $5 million was transferred from BRC to BOG, so not only were [working



5
  If, for example, the oil and gas well(s) underlying a royalty interest ceases production -- a risk inherent in the
investment -- the real property interest will be worthless. Such an interest is not akin to a secured interest in real
property.


RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS                            PAGE 4
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                  Page 9 of 25 PageID 12331


interest] investor funds in the various BOG offerings commingled, but [working interest] investor

funds were also commingled with [royalty interest investor] funds from BRC.” R_APP 273.

Additionally, of the $23,752,000 deposited into Crude Energy accounts (working interest-related)

and $19,062,000 deposited into Crude Royalties accounts (royalty interest-related), $35,346,000

(83%) was transferred into BECC accounts. R_APP at 289, 293. This means that -- at minimum -

- $11,594,000 of royalty investor deposits into Crude Royalties (61%) were transferred to BECC

and commingled with working interest-related proceeds. Moreover, over $6,400,000 in royalty

investor funds were deposited directly into BECC accounts. R_APP 293. Collectively with the

transfers from Crude Royalties to BECC, 71% of royalty investor proceeds -- at minimum -- passed

through BECC accounts and were commingled with tens of millions of dollars of working interest

investor proceeds.

       The proceeds of both working interest investors and royalty interest investors were

extensively commingled by Faulkner in the Breitling fraudulent scheme. These commingled assets

were necessarily used in ways which Faulkner omitted to disclose in the offering documents for

the various securities offerings in which the Investor Claimants participated -- particularly with

respect to the tens of millions of dollars misappropriated by Faulkner over the course of the

scheme. Due to the commingling of these assets, the royalty interest investors and working interest

investors are similarly situated victims and should be treated equally under the Plan. See Mot. at

20 – 21.


   2. A tracing-based distribution plan will cause an inequitable result, elevating certain
      Investor Claimants to the detriment of others based merely on the actions of the defrauders

       The Royalty Class Objectors ask the Court to treat them as a separate class, distributing

only to them the proceeds that derive from royalty interest-related Receivership Assets. To do so

would be to ignore the reality that their funds were commingled with funds of investors in other

RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS          PAGE 5
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                   Page 10 of 25 PageID 12332


proposed classes, and to accept the fiction that only royalty interest investor proceeds were used

with respect to royalty interest investments, and only working interest investor proceeds were used

with respect to working interest investments.

       In order truly to accomplish a multi-class distribution plan, tracing would be required to

assign Investor Claimants into classes. In this regard, a royalty interest investor whose funds were

not spent on royalty interest-related assets could not truly be in the same class as an investor whose

funds did go towards royalty interest-related assets. As detailed in the Receiver’s Motion, Mot. at

22 – 25, however, a tracing-based distribution plan would not be equitable because it would elevate

those investors whose proceeds are traceable to current Receivership Assets above those investors

whose proceeds are traceable to Faulkner’s misappropriation, or even to expenditures on

consumable assets (i.e., office rent, telephone services, etc.). It would be inequitable to reward

certain investors for “the merely fortuitous fact that the defrauders spent the money of the other

victims” in a different way. See United States v. Durham, 86 F.3d 70, 72 (5th Cir. 1996). Tracing

procedures in the present setting would be virtually impossible in any event.

       Although some Objectors focus on whether tracing is possible or burdensome, see, e.g.,

ECF No. 445 at 3; 455 at 3 – 4, a tracing-based distribution is inequitable even if it is not a burden

on the Receivership Estate to accomplish. In SEC v. Forex Asset Mgmt. LLC, 242 F.3d 325 (5th

Cir. 2001), for example, estate claimants the Whitbecks made a second investment of $800,000 in

what turned out to be a fraudulent foreign currency investment scheme, just prior to its collapse.

Forex, 242 F.3d at 327. The architect of that scheme deposited the Whitbeck’s check -- and only

that check -- into a bank account, then transferred most of those funds into a brokerage account --

with no other funds being deposited with the Whitbecks’ funds. See id. Although tracing the




RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS             PAGE 6
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                  Page 11 of 25 PageID 12333


Whitbecks’ funds was straight-forward, the District Court affirmed the receiver’s pro rata

distribution plan. Id. at 328.

        The Whitbecks objected to the plan, arguing that their $800,000 check was deposited into

a segregated account and therefore they should receive all of the funds that remained in that

account. Id. The District Court disagreed, noting that a pro rata distribution was the most equitable

means of addressing all victims’ harms, and declining to elevate the Whitbecks’ claims above

those of the other investors. Id. The Fifth Circuit affirmed, citing the discretion given to District

Courts in such circumstances to fashion appropriate relief “in a logical way.” Id. at 331 (quoting

Durham, 86 F.3d at 73).

        The Fifth Circuit decided similarly in Durham. In that case, a tracing analysis uncovered

that $70,970.13 of the $83,495.52 in funds remaining would go to a single claimant if tracing were

applied. See id. at 72. The District Court declined to apply tracing, instead approving a pro rata

distribution. See id. The District Court reasoned that “‘all claimants stand equal in terms of being

victimized by the defendant defrauders. The ability to trace the seized funds … is the result of the

merely fortuitous fact that the defrauders spent the money of the other victims first[,] … [and

tracing] would … elevate the position of … two victims on the basis of the actions of the

defrauders.’” Id. (quoting the district court). The Fifth Circuit affirmed, noting that the District

Court had “rationally considered the positions of the victims and held that following the tracing

principle would be inequitable.” Id. at 73.

        Courts also have refused to apply tracing even “when a scheme involves more than one

investment program.” PrivateFX, 778 F. Supp. 2d at 783. In PrivateFX, a receiver recovered

approximately $15 million in receivership assets for distribution to defrauded investors. Id. at 778.

One investors group, the “Global One Investors,” hired a forensic accountant who asserted



RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS            PAGE 7
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                   Page 12 of 25 PageID 12334


               that at least $10.6 million of the funds in the Receivership Estate
               were contributed by the Global One Investors, were originally
               placed in separate and distinct bank accounts, have always remained
               under the separate control of Global One in those accounts, and
               remained separate until the Receiver took possession of all of the
               defendants' assets.

Id. The Global One Investors opposed to the Receiver’s pro rata plan of distribution, asserting that

“the other investors who would benefit from the funds if distributed on a pro rata basis did not

invest in a distinct investment program and cannot trace the assets they contributed.” Id.

        Based upon the holdings in Forex and Durham, the court in PrivateFX held that a tracing-

based distribution “would leave the other investors, who were duped just like the Global One

Investors, without a significant recovery.” Id. at 782. It was fair and equitable:

               to include the funds from the Global One account in a pro rata
               distribution to all investors … because even though the Global One
               Investors only invested in the Global One accounts, it would be
               unfair for them to receive the bulk of the funds left from the
               fraudulent scheme of which the Global One accounts were a part
               simply because the funds they invested had not yet been dissipated.

Id. at 783.

        The Court should decline to treat the royalty interest investors as a separate class of

claimants in the instant case, upon the same reasoning in Forex, Durham, and PrivateFX.


    3. Any tax-related benefits obtained by the working interest investors are not sufficient to
       support having separate classes of claimants, and can be accounted for in calculating these
       investors’ net out-of-pocket losses

        The Royalty Class Objectors also object to a distribution to a single class of claimants upon

the basis that working interest investors received some form of preferential tax treatment. See, e.g.,

ECF No. 455 at 2 (“royalty investors do not have the ability to claim tax write-offs for losses.”).

No Royalty Class Objector cites to a specific tax code provision or other basis upon which such

tax treatment is based -- let alone specific evidence of such purported tax advantages. These


RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS             PAGE 8
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                               Page 13 of 25 PageID 12335


purported tax incentives are varyingly -- and inconsistently -- described as “write offs” (id.),

“deductions”6 and “credits.”7 No details are provided as to the actual nature of the tax incentives

that form the basis of these Objections.

           This tax incentive-based argument ignores that all Investor Claimants have suffered

significant losses as a result of Faulkner’s fraudulent scheme. And because these losses are the

result of a fraudulent investment enterprise, all Investor Claimants will have the ability to make a

claim to some extent regarding their losses for federal tax purposes. See, e.g., Rev. Rul. 2009-9,

2009-14 I.R.B. 735 (April 6, 2009)8 and Rev. Rul. 2009-20, 2009 I.R.B. Lexis 1419.

           Moreover, to the extent that some Investor Claimants have benefitted from tax-related

write-offs or deductions to date, the Receiver can take these benefits into account in calculating

the Investor Claimants’ “net out-of-pocket losses”. In this regard, any decrease in an Investor

Claimants’ tax liability as a result of their investment(s) in an Offering Entity will reduce their net

out-of-pocket loss claim against the Receivership Estate on a dollar-for-dollar basis. Accordingly,

royalty interest investors that have not enjoyed a tax-related benefit will have respectively larger

claims than those working interest investors who have enjoyed tax-related benefits. Because every

individual Investor Claimant’s tax situation is unique, each will be required to submit to the

Receiver, under penalty of perjury, all relevant information for the Receiver to analyze and apply

to the “money in, money out” netting of the investment.

           Notwithstanding the purported tax-related distinction between the royalty interest

investments and the working interest investments offered by Breitling, the Royalty Class Objectors



6
    ECF No. 455 at 3.
7
    E.g., ECF Nos. 436 at 1, 3; 443 at 1, 3.
8
    Accessed online on July 17, 2019 at [https://www.irs.gov/pub/irs-drop/rr-09-09.pdf].
9
    Accessed online on July 17, 2019 at [https://www.irs.gov/pub/irs-drop/rp-09-20.pdf].


RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS                 PAGE 9
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                   Page 14 of 25 PageID 12336


are similarly situated vis-à-vis all other investors defrauded by Faulkner through the Breitling

fraudulent scheme, and should be treated equally in the distribution plan adopted by the Court. To

the extent that tax incentives were obtained, they are only relevant to the calculation of an investors

“net out-of-pocket losses.” Such incentives are not a relevant basis for creating a separate class of

claimants against the Estate, and the Objections should be overruled with respect to the tax

incentive issue.




   4. If Claimants are Separated into Classes, More Than Two Classes Would be Necessary

       Creating more than one claimant class of investors in the ultimate plan of distribution

would necessitate the creation of at least three classes -- the Royalty Class Objectors ignore the

claims of BECC shareholders against the Receivership Estate. As stated above, creating separate

classes of claimants would inherently elevate certain classes of investors above others. This is

particularly true with respect to the BECC shareholder claimants. In this regard, BECC

shareholders purchased their shares of BECC stock from third parties, and not BECC.

Accordingly, their assets never entered Breitling accounts, and no assets traceable to their

investment proceeds would be available to distribute to them. Implementing a multi-class, tracing-

based distribution program would place the BECC shareholder claimants below all other Investor

Claimants. This would not be equitable.

       Additionally, as demonstrated by the Working Interest Objection (discussed below), even

members within the broadly defined classes sought by the Royalty Class Objectors assert that

further distinctions are necessary. One Working Interest Objector asks the Court to recognize “the

distinction between those working interest investors of a completed and producing prospect and

other working interest investors.” ECF No. 450 at p. 1. Other distinctions within the broadly


RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS             PAGE 10
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                  Page 15 of 25 PageID 12337


defined classes sought by the Royalty Class Objectors could also be made. For example, as

previously detailed to the Court, the conveyance of royalty interests to royalty interest investors

was done haphazardly. There are royalty interest investors who did not receive conveyances of

property from Breitling, as others did. Others received conveyances not consistent with the

offering documents in the offerings in which they participated. In this regard, even those royalty

interest investors that received conveyances did not receive what they bargained for. Some

necessarily received a greater interest than they bargained for, others received less. All received

defective title because of haphazard and inaccurate conveyancing. It would not be equitable to

treat these investors differently, when some have benefited more than others due only to the merely

fortuitous fact that the defrauders treated them differently. See Durham, 86 F.3d at 72.

       Moreover, distributing the Receivership Assets to several classes of claimants would

necessitate a full tracing of assets from members of those classes, as detailed above. Such a tracing

analysis is both overly-burdensome to the Receivership Estate and, even if tracing is possible it

will, inter alia, elevate the claims of those investors whose funds were spent on current assets of

the Estate above those whose funds were not. Accordingly, the Court should overrule the Royalty

Class Objections.


B. Invalidating the Conveyances of Royalty Interests to Certain Investors is Necessary to
   Liquidate those Assets and is the Most Equitable Solution for All Investor Claimants

       The assertions made by the Conveyance Objectors with respect to the fractional royalty

interests that were conveyed by Offering Entities to the Conveyance Investors are severely flawed,

and their Objections to the Receiver’s Plan in this regard should be overruled.

       As an initial matter, the Conveyance Objectors’ characterizations of the fractional royalty

interests they received assumes as true the fiction represented to them by the Offering Entities in

Faulkner’s fraudulent scheme: that they would invest in an offering through an Offering Entity,

RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS           PAGE 11
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                             Page 16 of 25 PageID 12338


that the Offering Entity would purchase royalty interests with pooled investor funds, and that they

would be conveyed their pro rata share in those royalty interests.10 This characterization is clearly

contrary to the evidence. In reality, tens of millions of dollars of royalty interest investor proceeds

were transferred to other entities and comingled with working interest investor funds. This is the

case with at least $5 million in royalty interest investor proceeds raised by BRC, and at least $18

million in royalty interest investor proceeds raised by Crude. See supra, at §II(A)(1).

           Moreover, the Conveyance Objectors characterize the conveyances as both accurate and

in-line with the bargain they made when investing in the Offering Entities -- that they received

what they paid for, and the Receiver is trying to take that away from them.11 However, the evidence

shows that the conveyances from the Offering Entities were problematic -- to say the least -- for

two main reasons.

           First, conveyances were not executed in favor of all royalty interest investors or with regard

to all investments an investor made in a royalty-based offering. The haphazard nature of the

conveyancing of royalty interests to royalty investors by Breitling personnel is exemplified by the

Braun/Meyer Objectors, who admit that they received “conveyances of some, but not all, of their

interests” in the “Crude-Babylon” offering. ECF No. 445 at 2. The incomplete nature of the


10
   PDM Holdings member Paula Morris asserts that “[o]nce Breitling Royalties had received the full $150,000, I
received a series of documents entitled ‘Assignment and Conveyance of Overriding Royalty Interests (Jericho
Properties).’” ECF No. 429 at 8, ¶19. The implication of this statement is that PDM Holdings’ invested proceed
actually went to the purchase of the assets underlying this “Assignment and Conveyance,” and that the assets
underlying this “Assignment and Conveyance” were what PDM Holdings had bargained for.
Braun/Meyer Objectors assert that “it appears undisputed that the Crude-Babylon royalty investors each paid for their
interests, and the funds investors paid were deposited into Crude Royalties’ bank account. Most of these investors
(including the Royalty Investors) received actual written assignments of their interests, which were recorded.” ECF
No. 445 at 5. The implication of this statement is that the transaction occurred in the same manner as represented in
the offering documents. Notably, the Braun/Meyer Objectors omit any assertion regarding the use of their funds
“deposited into Crude Royalties’ bank account” for the purchase of the assets underlying the “actual written
assignments” of the interests conveyed to them.
11
     See FN.8, supra.



RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS                          PAGE 12
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                             Page 17 of 25 PageID 12339


conveyances is particularly problematic vis-à-vis the distribution of Receivership Assets because

investor-members of the same pool of investors were not treated equally. Although each investor-

member of an investment pool was supposed to receive a pro rata share of the royalty interests

purchased with the pooled proceeds12, only some investor-members were conveyed interests, and

these conveyances -- often made years after the Conveyance investor purchased their security from

an Offering Entity13 -- did not accurately represent the entire pro rata share of the investor-

members who received them.

         Second, the royalty interests that purportedly were conveyed were, in almost all instances,

overstated vis-à-vis what interests were actually owned by the conveying Offering Entity. This

created an anomalous situation in which the investors that received conveyances collectively

received more than 100% of the interest which the Offering Entity purported to own. See Mot. at

12.14 As a consequence, proceeds of these inaccurately conveyed royalty interests are in suspense

and will not be paid to anyone until the conveyances are corrected. This can only occur under the

aegis of this Court as proposed in the Plan of Distribution. Contrary to the characterizations made

by the Conveyance Objectors15, the foregoing circumstances have placed the royalty interest assets




12
   Less a percentage of those interests to be retained by the Offering Entity as compensation for conducting the
offering.
13
   PDM Holdings mischaracterizes actual events when it asserts that it was conveyed royalty interests within three
months of making its investment. In reality, it made a $50,000 investment on or about October 29, 2012. ECF No. 429
at 7 – 8, ¶¶8 – 10. PDM Holdings was paid royalties on the initial $50,000 investment. Id. at 8, ¶11. PDM Holdings
made a second investment on or about April 4, 2013. Id. at ¶16.
14
  PDM Holdings asserts that it “has not seen evidence that the amount of overriding royalty interests assigned totaled
over 100%, as the Receiver contends.” The Receiver directs PDM to R_APP 199, 208, 212-251.
15
   The Braun/Meyer Objectors’ assertion that “it seems to make no difference what Crude Royalties did with the
[investor proceeds] after” conveyances were made to Conveyance Investors, ECF No. 445 at 6, further illustrates the
Conveyance Objectors’ acceptance of the fiction that they received what their investment proceeds were used to
purchase. Moreover, if Crude acted in accordance with the offering documents, it begs the questions: Why was there
money left over to transfer to other Receivership Entity accounts? Whose money actually purchased the royalty
interest underlying what was conveyed to the Braun/Meyer Objectors? For what purpose were the investment proceeds


RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS                           PAGE 13
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                               Page 18 of 25 PageID 12340


conveyed by the Offering Entities in jeopardy. They are not marketable and, in the hands of the

Conveyance Investors, they are substantially diminished in value (if not outright worthless)

because the over-conveyancing of the underlying royalty interests has severely clouded title held

by the Conveyance Investors. These inaccurate conveyances were made to hundreds of parties,

making it all but impossible to negotiate a solution among the interest holders -- even if the

underlying facts were all known.16

         It bears repeating that the operators of the oil and gas wells that underly these royalty

interests have placed payment on these interests into suspense, to avoid being doubly liable should

they pay royalties to the incorrect party. Mot. at 12. The Conveyance Investors hold unmarketable

interests; moreover, they cannot and will not receive any income upon those interests unless and

until title is cleared to the satisfaction of the oil and gas well operators.

         In the Receiver’s proposed Plan he would invalidate (reverse) the conveyances from the

Offering Entities to individual Conveyance Investors, clearing title to the royalty interests which

would then be held in the name of the Receivership Entity from which they came.17 The Receiver

would then obtain the funds held in suspense related to those royalty interests from the oil and gas



deposited by Braun/Meyer actually used? It appears that the Braun/Meyer Objectors do not wish to know the answers
to these questions.
16
   PDM Holdings characterizes the conveyance of more than 100% of what was owned as a “minor error.” ECF No.
429 at 2. The Receiver disagrees than an error which renders an asset unmarketable is minor. Nor can the Receiver be
party to an agreement by which percentages of ownership are arbitrarily assigned to interest-holders. As the Receiver
has previously informed the Court and defrauded investors, “the Receiver could not as an equitable -- or even factual
-- matter, stipulate as to a specific interest conveyed to any potential claimant.” ECF No. 283-2 at 4.
17
   PDM Holdings’ reliance on the Bankruptcy Code, ECF No. 429 at 1 – 2, is erroneous. As an initial matter, while
courts may look to the Bankruptcy Code for guidance in analogous situations in an equity receivership, the Code is
not controlling. Even if the Court were to look to the Code in this instance, however, the sections cited to by PDM
Holdings have a different meaning than that asserted by PDM. There is no Code provision that prevents a debtor’s
estate from owning a royalty interest asset. Rather, section 541(b)(4)(B) prevents a trustee from asserting that royalty
interests created by the debtor, e.g., in an oil and gas well it owns, cannot be reclaimed from a third party as part of
the debtor’s estate. See In re Poivey, Case No. 17-26408-bhl, at 10 – 11 (Bankr. E.D. Wis. Jan. 24, 2018). Accordingly,
the Court should ignore PDM’s application of section 541(b)(4)(B) to the facts at issue here.



RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS                            PAGE 14
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                           Page 19 of 25 PageID 12341


operators, and clear those interests from being held in suspense, so that the Receivership Estate

would receive the regular royalty payments due. The Receiver would then liquidate those royalty

interests.18 The funds previously held in suspense, and the proceeds from those sales, would be

available for distribution to all Investor Claimants who were defrauded in Faulkner’s scheme.

        Because of the clouded title to the royalty interests resulting from the improper

conveyancing by the Offering Entities, the Receiver’s proposed Plan is the only practicable

solution to the conveyance issue. Accordingly, the Receiver requests that the Court overrule the

Conveyance Objections and grant the Receiver’s Motion.




          III. RESPONSE TO THE WORKING INTEREST CLASS OBJECTION

        The Working Interest Class Objection demonstrates the inequity of dividing the Investor

Claimants into various claimant classes. As detailed supra, at §II(A)(4), should the Investor

Claimants be divided into classes, it would be necessary to divide them into more than the two

classes proposed by the Royalty Class Objectors (working interest and royalty interest claimants).

Doing so would particularly disadvantage BECC shareholders, who generally did not purchase

their shares from BECC, and cannot trace their investment proceeds to any Receivership Assets.

        Even within the working interest and royalty interest classes proposed by the Royalty Class

Objectors, however, additional classes of investors could be recognized, as the Working Interest

Class Objector proposes. The Working Interest Class Objector invested in the White Wolf #1

offering made by Crude. ECF No. 450 at p. 1. It asserts that this prospect “was completed and

went into production in 2015.” Id. Accordingly, the Working Interest Class Objector asserts, “the


18
   On May 31, 2019 the Receiver filed his Unopposed Motion (1) for Authority to Sell Oil and Gas Interests; (2) for
Authority to Retain Sales and Marketing Firm; and (3) for Approval of Sales Procedures. ECF No. 438. That motion
is currently pending before the Court.


RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS                        PAGE 15
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                 Page 20 of 25 PageID 12342


working Interest [sic] investors in this completed prospect are in a distinct class from those

investors who do not have a completed and ongoing interest,” and that all production proceeds

(including future payments and funds currently held in suspense) “rightly belong to a distinct and

discoverable group of investors.” Id. It asks the Court to recognize “the distinction between those

working interest investors of a completed and producing prospect and other working interest

investors.” Id.

       Essentially, the Working Interest Class Objector asks the Court to conduct a distorted form

of tracing, which would benefit only a subset of the working interest investors. In this regard, it

asks that the production proceeds of completed and producing properties be distributed to investors

only in those offerings. Rather than trace investor proceeds from the initial deposit through to

expenditures by Breitling entities (such as the purchase of the working interest in a specific

prospect), the Working Interest Class Objector wants to reap the benefits of the completed and

producing properties irrespective of whose funds actually were paid to purchase those prospects.

       This approach ignores the factual reality of the Breitling fraudulent scheme, particularly

with respect to the commingling of funds discussed above (see §II(A)(1)). Investor proceeds were

regularly, if not universally, transferred from prospect-specific accounts to general operating

accounts (or to other entities) before a working interest prospect was completed -- and on some

occasions before any expenditures were made on the prospect. Expenditures for a prospect made

after the prospect-specific account had been emptied were necessarily made with commingled

funds of investors in distinctly separate offerings. In this regard, the approach of the Working

Interest Class Objector fails for the same reasons the approach of the Royalty Class Objectors

should -- they are based on the fiction that certain investors’ funds were segregated and used to

acquire and maintain certain classes of assets. Due to the extensive commingling of investor



RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS         PAGE 16
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                             Page 21 of 25 PageID 12343


proceeds, however, this is simply not the case. The Court should overrule the Working Interest

Class Objection and order the distribution of Receivership Assets to a single class of claimants on

a pro rata basis.


                IV. RESPONSE TO THE CAROLE FAULKNER OBJECTION

        Doubling down on what has been established as a fraudulent course of conduct, see SEC

v. Faulkner, Civil Action No. 3:16-CV-1735-D, Slip Op. at 2 (N.D. Tex. Feb. 25, 2019) (ECF No.

403)19, Defendant Faulkner’s mother, Carole Faulkner, seeks the return of funds that are both the

subject of a criminal seizure warrant and of this Court’s Receivership Order. Ms. Faulkner has

failed to establish -- or offer any evidence in support of -- a right to the funds at issue. At best, she

would have a colorable claim as an unsecured creditor because of the fungibility of money.20 Even

that fraud-suffused unsecured claim would be subordinated to the claims of the Investor Claimants

under the Receiver’s proposed Plan. Mot. at 17. Because Ms. Faulkner does not assert any

argument or authority that her purported claim should not be subordinated to those of the Investor

Claimants, her objection should be overruled.

        Inwood Investments became a Receivership Entity on September 12, 2018. ECF No. 320.

As this Court is aware, in or about July 2017 Defendant Faulkner sold his residence (the “Inwood

Residence”) through a special purpose artifice to defraud styled Inwood Investments. ECF No.

403 at 2.21 Thereafter, $840,000 of the sales proceeds “were converted to cashier’s checks payable



19
  See also SEC v. Faulkner, 2018 WL 4362729, at *4, 5 (N.D. Tex. Sept. 12, 2018) (Fitzwater, J.) (held, on the basis
of unrebutted evidence, that Faulkner purchased the Inwood Residence “using wrongfully-diverted investor assets.”).
20
  United States v. Davis, 226 F.3d 346, 357 (5th Cir. 2000) (“money is fungible”) (citing United States v. Ward, 197
F.3d 1076, 1083 (11th Cir. 1999); United States v. Moore, 27 F.3d 969, 976-77 (4th Cir. 1994)).
21
   This Court held, on the basis of unrebutted evidence, that Faulkner purchased the Inwood Residence “using
wrongfully-diverted investor assets.” See SEC v. Faulkner, 2018 WL 4362729, at *4, 5 (N.D. Tex. Sept. 12, 2018)
(Fitzwater, J.); see also ECF No. 403 at 2 (“In January 2013 Faulkner purchased a residence using wrongfully-diverted
investor assets.”).


RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS                          PAGE 17
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                  Page 22 of 25 PageID 12344


to ‘Carole Faulkner’ and ‘C.A. Faulkner.’” Id. “A week after the sale of the [Inwood Residence],

a United States Magistrate Judge issued a criminal seizure warrant authorizing the forfeiture of the

instruments.” Id.

       Ms. Faulkner subsequently told agents of the Federal Bureau of Investigation (“FBI”) “that

she had sent the checks to Faulkner in California via Federal Express, and that the checks had been

lost in transit.” Id. at 2 – 3. The checks later turned up in the possession of Beniammine “Benny”

Kheir (“Kheir”), a resident of Lebanon. Id. at 3. Ms. Faulkner had taken an extended vacation to

Lebanon during this time period, from approximately April 2018, SEC v. Faulkner, Civil Action

No. 3:16-CV-1735-D, Slip Op. at 8 (N.D. Tex. Oct. 29, 2018) (ECF No. 334), through at least

November 2018. SEC v. Faulkner, Civil Action No. 3:16-CV-1735-D, Slip Op. at 110 (N.D. Tex.

Nov. 13, 2018) (ECF No. 336).

       Ms. Faulkner asserts -- without evidence -- that these funds were paid to her as

compensation and / or expense reimbursements related to a Management Services Agreement

purportedly entered into in or about March 2016 for the “management and sale” of the Inwood

Residence. Ms. Faulkner further asserts she is owed $57,000 stemming from a 2002 Promissory

Note through which she loaned Faulkner funds for the purchase of a previous home. She also

claims to have incurred under the Management Services Agreement expenses in the amount of

$30,000, which were partially repaid. ECF No. 452 at 2 – 3.

       Notably, Ms. Faulkner has not submitted a single piece of evidence in support of her

various assertions. She has not submitted a copy of the Management Services Agreement or

evidence in support of the $30,000 in expenses which she claims to have incurred. Ms. Faulkner

has not even asserted a specific amount of money to which she claims to be entitled. Ms. Faulkner

also has not submitted any evidence of the 2002 Promissory Note, the payment to Faulkner of the



RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS          PAGE 18
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                   Page 23 of 25 PageID 12345


$57,000 in funds related to it, or that those funds were used to purchase the Inwood Residence. In

any event, the Court has previously held that the Inwood Residence is an asset purchased “using

wrongfully-diverted investor [Receivership] assets.” ECF No. 403 at 2.

       As an initial matter, at best Ms. Faulkner has an unsecured claim against the Receivership

Estate. She asserts that the Receiver may be in possession of funds to which she has “legal

ownership.” However, “money is fungible.” Davis, 226 F.3d at 357. To the extent that the Receiver

is in possession of the funds she seeks, she is simply asserting an unsecured claim against the

Receivership Assets. In his proposed Plan, the Receiver has sought the subordination of such

claims to the claims of Investor Claimants. Mot. at 17. Ms. Faulkner has neglected to assert any

authority in support of permitting her purported claim to be asserted on an equal footing with those

of defrauded investors.

       Finally, the Court should overrule Ms. Faulkner’s objection as an attempt at taking an

additional “bite at the apple.” In this regard, Ms. Faulkner has tried to establish this same liability

of Inwood Investments to her in previous litigation before the Court, to no avail. See, e.g., ECF

Nos. 308 at 4, 309 at 4. The Court should disregard her continuing attempts to obtain the same

relief based upon no legitimate claim.




                                       V.    CONCLUSION

       The Receiver sympathizes with the Objectors and recognizes the harsh reality that each of

them has been defrauded in the Breitling scheme. No single distribution plan will satisfy all

Investor Claimants. In light of all the circumstances, however, the Receiver believes that treating

all Investor Claimants equally ensures the most equitable solution for all, consistent with

applicable law. Accordingly, the Receiver respectfully requests that the Court grant his February


RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS             PAGE 19
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                  Page 24 of 25 PageID 12346


25, 2019 Motion (1) to approve the Receiver’s proposed plan for the ultimate distribution of

Receivership Assets and (2) to establish procedures to determine and disallow final claims against

the Receivership Estate (ECF No. 406).

       For the reasons detailed above, the most equitable manner through which to distribute the

Receivership Assets is on a pro rata basis to a single claimant class consisting of all investors who

have suffered a “net out-of-pocket loss” resulting from their investments in or through the Offering

Entities. Faulkner and his confederates fraudulently induced members of the public to invest in

the Breitling fraudulent scheme through various types of offerings and numerous entities, failed to

observe corporate formalities and customary legal distinctions among the various Receivership

and Offering Entities, and extensively commingled investors’ proceeds.

       Tracing all expenditures from the Breitling fraud to specific deposits of investor proceeds

is not only an expensive and exceedingly complex undertaking, but -- even if accomplished

successfully -- would cause an inequitable result in that it would exclude defrauded claimants from

participation in the distribution -- particularly (i) shareholders who did not purchase their shares

of stock from BECC, and (ii) those investors whose invested funds were misappropriated by

Faulkner or otherwise spent on consumable assets (i.e., office rent, telephone services, etc.). A

distribution based on asset tracing will also disadvantage earlier investors, whose funds were spent

years ago, to the benefit of later investors, whose funds are more easily traceable due to the

constraints arising from the passage of time.




RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS           PAGE 20
Case 3:16-cv-01735-D Document 460 Filed 07/17/19                Page 25 of 25 PageID 12347


Dated: July 17, 2019                              Respectfully submitted,

                                                  THE TAYLOR LAW OFFICES, PC

                                                  Thomas L. Taylor III
                                                  Texas Bar: 19733700
                                                  taylor@tltaylorlaw.com

                                                  245 West 18th Street
                                                  Houston, Texas 77008
                                                  Tel: 713.626.5300
                                                  Fax: 713.402.6154

                                                  COURT-APPOINTED RECEIVER


                                                  GOFORTH LAW, PLLC

                                                  By:     /s/ Andrew M. Goforth

                                                  Andrew M. Goforth
                                                  Texas State Bar: 24076405
                                                  andrew@goforth.law

                                                  7614 Fairdale Lane
                                                  Houston, Texas 77063
                                                  Tel:     (713) 464-2263
                                                  Fax:     (713) 583-1762

                                                  COUNSEL FOR RECEIVER


                               CERTIFICATE OF SERVICE

        I certify that on July 17, 2019 I filed the foregoing document through the Court’s CM/ECF
filing system, which satisfies service requirements under FED. R. CIV. P. 5(b)(2)(E).


                                                    /s/ Andrew M. Goforth
                                                  Andrew M. Goforth




RECEIVER’S OMNIBUS RESPONSE IN SUPPORT OF HIS MOTION TO APPROVE PROPOSED PLAN
OF DISTRIBUTION AND TO ESTABLISH PROCEDURES TO DETERMINE AND DISALLOW FINAL CLAIMS       PAGE 21
